DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 27-29 are missing as indicated in the specification (page 10, paragraphs 37-39).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-9, 11, 15, 20, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayfeh (US Pub. 2014/0252415).
Nayfeh discloses [Re claim 1] an electronic or optoelectronic device comprising: a layer of a first material 106 (page 2, paragraph 23); and a layer of a second material 114 (page 2, paragraph 25) disposed on the layer of the first material 106 (see fig. 1), wherein the first material (semiconductor material) is different from the second material (insulating material) (page 2, paragraphs 23 and 25), and the layer of the first material 106 is spaced from the layer of the second material 114 by a gap 120 (an interface comprising van-der-Waals forces bonding; page 2, paragraph 26; see fig. 2).
Nayfeh discloses [Re claim 2] wherein the gap is a non-covalent bonding gap (van-der-Waals forces bonding; page 2, paragraph 26; page 3, paragraph 27).
Nayfeh discloses [Re claim 5] wherein the layer of the first material 106 has a first surface (top surface), and the layer of the second material 114 has a second surface (bottom surface) facing the first surface and spaced from the first surface by the gap 120 (see figs. 1 and 2).
Nayfeh discloses [Re claim 7] wherein the first material 106 is a semiconductor (page 2, paragraph 23).
Nayfeh discloses [Re claim 8] wherein the layer of the first material 106 includes one or more monolayers of a two-dimensional atomic crystal (page 2, paragraphs 18 and 23).
Nayfeh discloses [Re claim 9] wherein the layer of the first material 106 includes one or more monolayers of a metal dichalcogenide (a semiconducting transition metal dichalcogenide; page 2, paragraph 23).
Nayfeh discloses [Re claim 11] wherein the first material 106 is an organic semiconductor or a halide perovskite (graphene, which is an organic semiconductor; page 2, paragraph 23).
Nayfeh discloses [Re claim 15] wherein the second material 114 is a superconductor, an insulator, or a dielectric material (an insulator layer 114; page 2, paragraph 25).
Nayfeh discloses [Re claim 20] wherein the first material 106 is a semiconductor (page 2, paragraph 23), the device is a transistor 100 (pages 1-2, paragraph 17) and comprises a gate stack 118 (page 2, paragraph 25) disposed on the layer of the first material 106 (see fig. 1) and including the layer of the second material 114 (see fig. 1), and the second material 114 is a dielectric material (page 2, paragraph 25).
Nayfeh discloses [Re claim 21] wherein the gate stack 118 further includes a gate electrode 110 (page 2, paragraph 25) disposed on the layer of the second material 114 (see fig. 1).
Nayfeh discloses [Re claim 24] wherein the first material 106 (semiconductors; page 2, paragraph 23) and the second material 114 (insulators; page 2, paragraph 25) are different materials selected from semiconductors, metals, magnetic materials, superconductors, insulators, and dielectric materials (page 2, paragraphs 23 and 25).

Claims 1, 2, 5, 7-9, 13 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (Us Pub. 2017/0141194).
Shah discloses [Re claim 1] an electronic or optoelectronic device comprising: a layer of a first material 720 (page 6, paragraph 68); and a layer of a second material (725a, or 740) (page 6, paragraph 68) disposed on the layer of the first material 720 (see fig. 7), wherein the first material (semiconductor material) is different from the second material (dielectric and metal materials) (page 4, paragraph 42; page 6, paragraph 68), and the layer of the first material 720 is spaced from the layer of the second material 740 by a gap (an interface comprising van-der-Waals forces; page 3, paragraph 32; see fig. 7).
Shah discloses [Re claim 2] wherein the gap is a non-covalent bonding gap (van-der-Waals forces; page 3, paragraph 32).
Shah discloses [Re claim 5] wherein the layer of the first material 720 has a first surface (top surface), and the layer of the second material has a second surface (bottom surface) facing the first surface and spaced from the first surface by the gap (see fig. 7).
Shah discloses [Re claim 7] wherein the first material 720 is a semiconductor (silicene; page 4, paragraph 42).
Shah discloses [Re claim 8] wherein the layer of the first material 720 includes one or more monolayers of a two-dimensional atomic crystal (page 2, paragraph 29).
Shah discloses [Re claim 9] wherein the layer of the first material 720 includes one or more monolayers of a metal dichalcogenide (a transition metal dichalcogenide; page 4, paragraph 42).
Shah discloses [Re claim 13] wherein the second material 725a is a metal (source and drain contacts 725a, 725b are metallic; page 3, paragraph 38; page 6, paragraph 68).
Shah discloses [Re claim 18] wherein the second material 725a is a metal, and the layer of the second material is a metal contact 725a (source and drain contacts 725a, 725b are metallic; page 3, paragraph 38; page 6, paragraph 68).
Shah discloses [Re claim 19] wherein the metal contact is a first metal contact 725a (source contact; page 6, paragraph 68), and the device further comprises a layer of a third material 725b (drain contact; page 6, paragraph 68) disposed on the layer of the first material 720 (see fig. 7), wherein the third material is different from the first material (metal material is different from semiconductor material; page 3, paragraph 38; page 4, paragraph 42) and is the same as or different from the second material (source and drain contacts 725a, 725b are metallic; page 3, paragraph 38), the layer of the first material 720 is spaced from the layer of the third material 725b by a gap (an interface comprising van-der-Waals forces; page 3, paragraph 32; see fig. 7), and the layer of the third material is a second metal contact 725b (drain contact; page 6, paragraph 68).
Shah discloses [Re claim 20] wherein the first material 720 is a semiconductor (silicene; page 4, paragraph 42), the device is a transistor 700 (page 6, paragraph 68) and comprises a gate stack (740, 725c) (page 6, paragraph 68) disposed on the layer of the first material 720 (see fig. 7) and including the layer of the second material 740 (see fig. 7), and the second material 740 is a dielectric material (page 6, paragraph 68).
Shah discloses [Re claim 21] wherein the gate stack (740, 725c) further includes a gate electrode 725c (page 6, paragraph 68/) disposed on the layer of the second material 740 (see fig. 7).
Shah discloses [Re claim 22] wherein the device further comprises a layer of a third material 725a (source contact; page 6, paragraph 68) disposed on the layer of the first material 720 (see fig. 7) and spaced from the layer of the first material 720 by a gap (an interface comprising van-der-Waals forces; page 3, paragraph 32; see fig. 7), wherein the third material 725a (source contact 725a is metallic; page 3, paragraph 38) is different from the first material 720 (semiconductor; page 4, paragraph 42) and is different from the second material 740 (dielectric material; page 6, paragraph 68), and the layer of the third material is a metal contact 725a (source contact; page 6, paragraph 68; see fig. 7).
Shah discloses [Re claim 23] wherein the metal contact is a first metal contact 725a (source contact; page 6, paragraph 68), and the device further comprises a layer of a fourth material 725b (drain contact; page 6, paragraph 68) disposed on the layer of the first material 720 (see fig. 7) and spaced from the layer of the first material 720 by a gap (an interface comprising van-der-Waals forces; page 3, paragraph 32; see fig. 7), wherein the fourth material is different from the first material (metal material is different from semiconductor material; page 3, paragraph 38; page 4, paragraph 42), is different from the second material 740 (metal material is different form dielectric material; page 3, paragraph 38; page 6, paragraph 68), and is the same as or different from the third material 725a (source and drain contacts 725a, 725b are metallic; page 3, paragraph 38; page 6, paragraph 68), and the layer of the fourth material is a second metal contact 725b (see fig. 7).

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonehara et al. (US Pub. 2010/0110157; hereinafter “Yonehara”).
Yonehara discloses [Re claim 25] a method of forming an electronic or optoelectronic device, comprising: forming a layer of a second material (101, 102) on a substrate 103 (pages 2-3, paragraph 40; see fig. 1A); and transferring the layer of the second material (101, 102) from the substrate 103 so as to be disposed on a layer of a first material 115 (page 3, paragraph 44; see figs. 1B and 1C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nayfeh.
[Re claim 3] Nayfeh fails to disclose explicitly wherein the gap has a non-zero thickness of 0.05 nm or more.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform a suitable epitaxial deposition process obtaining a suitable thickness for a gap, in order to provide absence, or substantial absence of dangling chemical bonds between two atomic crystal layers eliminating carrier charges becoming trapped by dangling bonds at an interface of the two atomic crystal layers, thereby enabling a thin film transistor to have higher charge carrier mobility (Nayfeh; page 3, paragraph 27).
[Re claim 6] Nayfeh fails to disclose explicitly wherein the second surface (bottom surface) has a root mean surface roughness of up to 0.5 nm.
However, Nayfeh discloses a smooth interface between the layer of a first material 106 and the layer of a second material 114 (see fig. 2)
And, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a smooth surface between two atomic crystal layers, in order to obtain high charge carrier mobility (Nayfeh; page 3, paragraph 27).

Allowable Subject Matter
Claim 28 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 28 recites transferring the layer of the second material from the first substrate so as to be disposed on a second substrate; forming a layer of a third material on the second substrate laterally adjacent to the layer of the second material; and transferring the layer of the second material and the layer of the third material from the second substrate so as to be disposed on a layer of a first material.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        May 2, 2022